DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated January 10, 2022 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated November 15, 2021.  Claims 1-2, 4-12, 14-19 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-12, 14-19 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 1-2, 4-10 recite a system (“a machine”).  Claims 11-12, 14-19 recite a method (“a process”).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 1 is representative of the claims and recites:
execute an instance of the online game and use the instance to generate state information (“executing an instance of the online game …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity);
monitor usage of the online game by the first user and the second user (“monitor usage …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process);
determine a first user type for the first user based on the monitored usage by the first user (“determining a first user type …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process);
determine a second user type for the second user based on the monitored usage by the second user, wherein the first user type is different than the second user type, 
provide offers to purchase, by the users in the online game, the item bundles comprising one or more virtual items that are usable in the online game, wherein the offers include a first offer provided to the first user and a second offer provided to the second user (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity),
wherein the first offer includes a first set of virtual items that are associated with one or more user types that are different than the determined first user type, and
wherein the second offer includes a second set of virtual items that are associated with one or more user types that are different than the determined second user type;
facilitate a first purchase by the first user of the first offer (“facilitate a first purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity);
facilitate a second purchase by the second user of the second offer (“facilitate a second purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); and
provide additional offers to purchase, by the users in the online game, the item bundles comprising the one or more virtual items that are usable in the online game (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity), wherein the additional offers include:
(i) a first additional offer provided to the first client computing platform associated with the first user, offering to re order the first purchase of the first set of virtual items (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity), and
(ii) a second additional offer provided to the second user, offering to re-order the second purchase of the second set of virtual items (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity).
Under the broadest reasonable interpretation, these limitations fall into the “Certain Methods of Organizing Human Activity” and “Mental Processes”.  Thus, the claims are directed to an abstract idea.
Step 2A, Prong 2:  The claims also recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
graphical devices (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user, wherein the client computing platforms include a first client computing platform associated with the first user and a second client computing platform associated with the second user (transmitting data is merely insignificant extra-solution activity)
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
graphical devices (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user (transmitting data is merely insignificant extra-solution activity)
With respect to the computer components:
one or more physical processors (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as a processor [0057]);
a game module, a user information module, a user type module, an item bundle customization module (Abbott, US 7,179,166 B1, a variety of specially designed game boards are available for the game industry; these game boards usually have a central processing unit as well as various plug-in accessories or modules that perform functions related to the operation of the game; these general features are common in most video based redemption games, including video slot machines, 
a network (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as … a network interface for network 108 [0057]);
client computing platforms (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device, such as personal computer, laptop, and the like; such devices are well known to those skilled in the art [0057])
graphical devices (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as … a display [0057]).
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
For these reasons, there is no inventive concept. The claims are not patent eligible.  Even when viewed as a whole, nothing in the claims adds significantly more to the abstract idea.

Prior Art
There are currently no prior art rejections against claims 1-2, 4-12, 14-19.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
Applicant argues “[t]he Office Action fails to state the concept the claims are directed to, in other words the direction of the claims” (Response [p. 11]).

Next, applicant argues that “[t]he direction of the claims, ‘providing encouragement to users of a game, through customized purchase offers, to engage in types of usage within the game that are different from the types of usage individual users have so far mostly engaged in’, is not abstract” (Response [p. 12]).  Applicant asserts the identification of an alleged patent-ineligible concept in isolation is not sufficient to conclude the claims are directed to a patent-eligible concept (Respone [p. 12]).  
Using applicant’s stated “direction of the claims”, the examiner is more persuaded that the present claims are directed to advertising, marketing or sales activities or behaviors, which falls under certain methods of organizing human activity.  Providing offers to purchase and “re-order” a set of virtual items certainly sounds like advertising, marketing or sales activities or behaviors.  Commercials, especially web ads that may be tailored to the user, all try to encourage the user to purchase (or repurchase) a product or service.  The present claims are no different.  The examiner maintains that, even if applicant’s “direction of the claims” is accepted, the present claims are directed to an abstract idea.  
Applicant also argues “[t]he Office Action fails to appropriately consider whether the direction of the claims effects an improvement in any area of technology” (Response [p. 13]).

Finally, applicant argues “[t]he Office Action fails to appropriately consider whether the claims as a whole are significantly more that the alleged abstract idea” (Response [p. 14]).  
The examiner disagrees.  
Under step 2B, the examiner determines whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The additional elements in the present claims are generic computing components (one or more physical processors, a network, client computing platforms, and graphical devices) and extra-solution activities (transmitting data).  The additional elements are all well-understood, routine, or conventional.  
The examiner maintains that the present claims are directed to an abstract idea without significantly more.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WERNER G GARNER/Primary Examiner, Art Unit 3715